DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the appeal brief filed on 18 March 2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                        

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (WO 2016/136768 A1, “Yamazaki”) in view of Higuchi et al. (JP 2003-154596 A, “Higuchi”), SpecialChem (TAKELAC™ WS-4000 Technical Data Sheet), and the evidence provided by Nishio (US 2008/0003053 A1) and Mitsui Chemicals America (TAKELAC™/TAKENATE™ Polyurethane, “Mitsui”). It is noted that the teachings of Yamazaki and Higuchi are based off machine translations of the references included with the Office action mailed 25 September 2021.
With respect to claims 1 and 10, Yamazaki teaches a laminated film comprising a coating layer, metal oxide layer, and protective layer laminated on at least one side of a base film in that order ([0020]). Yamazaki teaches the coating layer is made of an oxazoline group-containing resin ([0025]). Yamazaki further teaches the metal oxide layer is made from a composite oxide of silicon oxide and aluminum oxide ([0055]). Further, while there is no explicit teaching the metal oxide layer is an inorganic thin-film layer, given that it is made from inorganic materials, i.e. silicon oxide and aluminum oxide, and has a thickness of 1 nm to 100 nm ([0056]), then it is clear it would necessarily inherently be an inorganic thin-film layer as it is thin, made of inorganic materials, and formed by vacuum deposition ([0057]). Lastly, Yamazaki teaches the protective layer is made of a polyurethane resin ([0059]).
Yamazaki does not teach wherein the protective layer of the laminated film has a surface hardness of 350 to 700 N/mm2, nor where the protective layer has an arithmetic mean roughness of 0.5 to 2.0 nm in a 2-µm square, nor wherein the urethane resin has a glass transition temperature of 100°C or higher.
Higuchi teaches a polymer layer having an arithmetic average surface roughness of 2.0 nm or less in a 500 µm square allows a polymer layer to have improved gas barrier properties ([0015]). While there is no teaching about the surface smoothness in a 2-µm square, the examiner is of the opinion that one of ordinary skill in the art would be able to take this teaching and apply it to any size square, including a 2-µm square.
Yamazaki and Higuchi are analogous inventions in the field of gas barriers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective layer of Yamazaki to have an arithmetic average surface roughness of 2.0 nm or less as taught by Higuchi in order to provide a polymer layer having improved gas barrier properties (Higuchi, [0015]).
Yamazaki in view of Higuchi does not teach wherein the protective layer of the laminated film has a surface hardness of 350 to 700 N/mm2, nor wherein the urethane resin has a glass transition temperature of 100°C or higher.
SpecialChem teaches that TAKELAC™ WS-4000 is a polyurethane resin that provides an excellent hard film with hydrolysis-resistance, stain resistance, and water resistance properties (see SpecialChem, page 1, paragraph at top). While there is no explicit teaching from SpecialChem regarding the glass transition temperature or surface hardness of TAKELAC™ WS-4000, given that it is identical to that of the present invention (see instant specification, page 60, lines 1-6), then it would necessarily inherently have a glass transition temperature in the claimed range and a surface hardness of 350 to 700 N/mm2. While there may be no explicit teaching from SpecialChem regarding TAKELAC™ WS-4000 having gas barrier properties, it is well-known, as disclosed by Mitsui, that TAKELAC™ WS-4000 provides excellent gas barrier properties as shown in the figure below.

    PNG
    media_image1.png
    282
    413
    media_image1.png
    Greyscale


Yamazaki in view of Higuchi and SpecialChem are analogous inventions in the field of polyurethanes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane of Yamazaki in view of Higuchi to be made from TAKELAC™ WS-4000 as taught by SpecialChem in order to provide a polyurethane layer providing excellent hardness and having hydrolysis-resistance, stain resistance, and water resistance properties (SpecialChem, page 1, paragraph at top).
With respect to claims 2-3 and 7, SpecialChem teaches the use of TAKELAC™ WS-4000 (see SpecialChem, page 1, paragraph at top). As evidenced by Nishio, TAKELAC™ WS-4000 is made from xylylene diisocyanate ([0039]), i.e. m-xylylene diisocyanate, which is an aromatic-aliphatic diisocyanate.
With respect to claims 4 and 8, Yamazaki teaches the oxazoline group-containing resin has an oxazoline group content of 5.1 to 9.0 mmol/g ([0032]).
With respect to claims 5 and 9, Yamazaki teaches the coating layer contains an acrylic resin having an acid value of 10 mg KOH/g or less ([0015]).
With respect to claim 6, Yamazaki teaches the metal oxide layer is made from a composite oxide of silicon oxide and aluminum oxide ([0055]).

Response to Arguments
The previous 35 U.S.C. 103 rejections of claims 1-10 over Yamazaki I in view of Hoshi or Uchida and Higuchi, SpecialChem, and the evidence provided by Nishio are withdrawn.
The previous 35 U.S.C. 103 rejections of claims 1-10 over Yamazaki I in view of Higuchi, SpecialChem, and the evidence provided by Nishio are withdrawn.

Applicant’s arguments filed 18 March 2022 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. 103 rejections, Applicant argues the references do not disclose nor suggest the invention of claim 1. Specifically, Applicant argues none of the references discloses or suggests the surface hardness of the protective layer being 350-700 N/mm2. Applicant further argues there is no reason as to why one of ordinary skill in the art would have selected TAKELAC™ WS-4000 because SpecialChem does not disclose TAKELAC™ WS-4000 having a glass transition temperature of 100°C or higher and does not disclose that TAKELAC™ WS-4000 has gas barrier properties. Applicant concludes the examiner’s 35 U.S.C. 103 rejections were based on impermissible hindsight reasoning. The examiner respectfully disagrees.
In response to Applicant’s arguments, it is firstly noted that the claims are now rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Higuchi, SpecialChem, and the evidence provided by Nishio and Mitsui as set forth above.
In response to Applicant’s argument that none of the references disclose or suggest the surface hardness presently claimed, this is not found persuasive. As set forth in the above rejections, SpecialChem teaches that TAKELAC™ WS-4000 is a polyurethane resin that provides an excellent hard film with hydrolysis-resistance, stain resistance, and water resistance properties (see SpecialChem, page 1, paragraph at top). While there is no explicit teaching from SpecialChem regarding the glass transition temperature or surface hardness of TAKELAC™ WS-4000, given that it is identical to that of the present invention (see instant specification, page 60, lines 1-6), then it would necessarily inherently have a glass transition temperature in the claimed range and a surface hardness of 350 to 700 N/mm2. While there may be no explicit teaching from SpecialChem regarding TAKELAC™ WS-4000 having gas barrier properties, it is well-known, as disclosed by Mitsui, that TAKELAC™ WS-4000 provides excellent gas barrier properties. Yamazaki in view of Higuchi and SpecialChem are analogous inventions in the field of polyurethanes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane of Yamazaki in view of Higuchi to be made from TAKELAC™ WS-4000 as taught by SpecialChem in order to provide a polyurethane layer providing excellent hardness and having hydrolysis-resistance, stain resistance, and water resistance properties (SpecialChem, page 1, paragraph at top).
Further, Applicant has provided no evidence, i.e. data, showing the surface hardness or glass transition temperature of TAKELAC™ WS-4000 does not fall within the claimed range. The basis for inherency is not based on mere possibility or probability but based on the fact that the prior art references explicitly meet all the claim limitations. It is the examiner’s position that a sound basis has been set forth for believing that the product of the prior art is the same as that claimed. The Office realizes that the claimed properties are not positively stated by the references. However, the references teach all of the claimed components. Therefore, the claimed properties would inherently necessarily be capable of being achieved by the prior art. If it is Applicant’s position that this would not be the case: (1) persuasive evidenced would need to be provided to support this position; and (2) it would be the Office’s position that the application contains inadequate disclosure in that there is no teaching as to how to obtain the claimed properties with only the claimed components. Given that it is the examiner’s position that a sound basis has been provided in the rejections of record for believing that the products of the Applicant and the prior art are the same, one would expect the claimed properties to necessarily be present (i.e., naturally flow from the prior art), and thus, the burden is properly shifted back to Applicant to show that they are not.
In response to Applicant’s argument that SpecialChem does not disclose TAKELAC™ WS-4000’s glass transition temperature or the material having gas barrier properties, this is not found persuasive. While there may be no explicit teaching from SpecialChem regarding the glass transition temperature or surface hardness of TAKELAC™ WS-4000, given that it is identical to that of the present invention (see instant specification, page 60, lines 1-6), then it would necessarily inherently have a glass transition temperature in the claimed range and a surface hardness of 350 to 700 N/mm2. While there may be no explicit teaching from SpecialChem regarding TAKELAC™ WS-4000 having gas barrier properties, it is well-known, as disclosed by Mitsui, that TAKELAC™ WS-4000 provides excellent gas barrier properties as set forth in the above rejections. Therefore, since TAKELAC™ WS-4000 is identical to that of the present invention, it would necessarily inherently have a glass transition temperature that falls within the claimed range and have gas barrier properties.
In response to Applicant’s argument that the examiner used impermissible hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Given that Yamazaki in view of Higuchi discloses the use of polyurethane, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a secondary reference to teach the specific polyurethane as claimed. Even though there may be other polyurethanes disclosed by SpecialChem, absent evidence to the contrary, it still would have been obvious to one of ordinary skill in the art to select a specific polyurethane, including that presently claimed, that is properly combinable with Yamazaki in view of Higuchi in order to arrive at the present invention. Specifically, as set forth in the above rejections, SpecialChem teaches that TAKELAC™ WS-4000 is a polyurethane resin that provides an excellent hard film with hydrolysis-resistance, stain resistance, and water resistance properties (see SpecialChem, page 1, paragraph at top). While there is no explicit teaching from SpecialChem regarding the glass transition temperature or surface hardness of TAKELAC™ WS-4000, given that it is identical to that of the present invention (see instant specification, page 60, lines 1-6), then it would necessarily inherently have a glass transition temperature in the claimed range and a surface hardness of 350 to 700 N/mm2. While there may be no explicit teaching from SpecialChem regarding TAKELAC™ WS-4000 having gas barrier properties, it is well-known, as disclosed by Mitsui, that TAKELAC™ WS-4000 provides excellent gas barrier properties. Yamazaki in view of Higuchi and SpecialChem are analogous inventions in the field of polyurethanes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane of Yamazaki in view of Higuchi to be made from TAKELAC™ WS-4000 as taught by SpecialChem in order to provide a polyurethane layer providing excellent hardness and having hydrolysis-resistance, stain resistance, and water resistance properties (SpecialChem, page 1, paragraph at top).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A RICE/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787